Citation Nr: 1827672	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  18-12 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension.    


REPRESENTATION

Veteran represented by:	James G. Fausone, Esq.


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from June 1960 to June 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2017 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he incurred hypertension during active duty as the result of herbicide exposure while serving in the Republic of Vietnam in the early 1960s.  The evidence demonstrates that the Veteran has been diagnosed with hypertension and that he was presumably exposed to herbicides while serving in Vietnam between January and November 1962.  See 38 C.F.R. §§ 3.307, 3.309.  Further, the Veteran submitted into evidence medical articles which theorize a relationship between herbicide exposure and hypertension.  Based on the foregoing, the Veteran should be provided with a VA examination and opinion into his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  Include in the record any outstanding VA treatment records.  All records/responses received must be detailed and associated with the claims file.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The examiner should review the claims file, and then answer the following question. 
 
Is it at least as likely as not (i.e., probability of 50 percent or greater) that hypertension is related to a disease, event, or injury during service?  

In answering this question, please discuss the Veteran's presumed exposure to herbicides in Vietnam and any impact such exposure may have had on the development of hypertension.    

Although herbicide exposure may be presumed in this case, hypertension may not be presumed service connected.  See 38 C.F.R. §§ 3.307, 3.309.  Nevertheless, the National Academy of Sciences, Institute of Health, has found "limited/suggestive" evidence that hypertension is related to herbicide exposure.  As such, the presumed exposure must be considered when deciding whether a service connection finding is as likely as not warranted here.  

All opinions must be fully explained and supported by a rationale.    

3.  After the completion of any action deemed appropriate in addition to that requested above, the service connection claim for hypertension should be readjudicated.  All evidence received since the January 2018 Statement of the Case (SOC) should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided a Supplemental SOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 




_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




